 



Exhibit 10.1

 

Execution Version

 

Amendment No. 1 to

AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

 

This Amendment No. 1 (this “Amendment”) to the AMENDED AND RESTATED
SHAREHOLDERS’ AGREEMENT, dated as of January 24, 2013 (the “Shareholders’
Agreement”), by and among NORWEGIAN CRUISE LINE HOLDINGS, LTD., a company
organized under the laws of Bermuda (the “Company”), GENTING HONG KONG LIMITED
(f/k/a STAR CRUISES LIMITED), a company continued into Bermuda (“Genting”), STAR
NCLC HOLDINGS LTD., a company organized under the laws of Bermuda (“Star
Holdings”, and together with Genting, “GHK”), AAA Guarantor Co-Invest VI (B),
L.P., AIF VI NCL (AIV), L.P., AIF VI NCL (AIV II), L.P., AIF VI NCL (AIV III),
L.P., AIF VI NCL (AIV IV), L.P., Apollo Overseas Partners (Delaware) VI, L.P.,
Apollo Overseas Partners (Delaware 892) VI, L.P., Apollo Overseas Partners VI,
L.P. and Apollo Overseas Partners (Germany) VI, L.P. (each, an “Existing Apollo
Entity”, and collectively, the “Existing Apollo Entities”), TPG Viking, L.P.,
TPG Viking AIV I, L.P., TPG Viking AIV II, L.P. and TPG Viking AIV III, L.P.
(each, a “TPG Entity”, and collectively, the “TPG Entities” or “TPG”), and the
other Shareholders of the Company from time to time party thereto, is made as of
November 19, 2014, by and among the Company, GHK, the Existing Apollo Entities,
TPG and AIF VI Euro Holdings, L.P., AAA Guarantor - Co-Invest VII, L.P., AIF VII
Euro Holdings, L.P., Apollo Alternative Assets, L.P., Apollo Management VI, L.P.
and Apollo Management VII, L.P. (each, a “Joining Apollo Entity”, and
collectively, the “Joining Apollo Entities” and, together with the Existing
Apollo Entities, the “Apollo Entities” or “Apollo”) (with the Company, Genting,
Star Holdings, the Apollo Entities and the TPG Entities sometimes referred to
individually as a “Party” and collectively as the “Parties”). Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Shareholders’ Agreement.

 

WHEREAS, reference is made to that certain Agreement and Plan of Merger (the
“Merger Agreement”), dated as of September 2, 2014 by and among the Company,
Portland Merger Sub, Inc. (“Merger Sub”), Prestige Cruises International, Inc.
(“Prestige”) and Apollo Management, L.P. in its capacity as sellers’
representative;

 

WHEREAS, pursuant to the Merger Agreement, Merger Sub was merged with and into
Prestige (the “Merger”) and the separate corporate existence of Merger Sub
ceased and Prestige continued its corporate existence under the laws of the
Republic of Panama as the surviving corporation;

 

WHEREAS, upon the consummation of the Merger, the Joining Apollo Entities
received Ordinary Shares as a portion of the consideration for the Merger;

 

WHEREAS, the Joining Apollo Entities have each executed a joinder to the
Shareholders’ Agreement in the form of Exhibit A attached hereto;

 

 

  

 

WHEREAS, the Parties wish to amend the Shareholders’ Agreement as set forth
herein; and

 

WHEREAS, Section 11(g) of the Shareholders’ Agreement provides that the
Shareholders’ Agreement may be amended by an instrument in writing signed by the
Company, the Existing Apollo Entities, GHK and TPG.

 

NOW, THEREFORE, the Shareholders’ Agreement is hereby amended as follows:

 

1.          Lock-Up.   Section 11 of the Shareholders’ Agreement is hereby
amended by adding the following subsection (w) at the end thereof:

 

“(w) Lock-Up.   From the date hereof until January 1, 2016, Apollo will maintain
ownership of a number of Ordinary Shares at least equal to the number of
Ordinary Shares obtained by Apollo pursuant to the Merger Agreement (giving
effect to equitable adjustments for splits, combinations, recapitalizations and
similar transactions) (such minimum number of Ordinary Shares, the “Base
Amount”) and agrees not to sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, Ordinary Shares that would reduce
its holdings below the Base Amount or otherwise enter into any arrangement or
transaction that will have an economic effect of transferring the ownership of
Ordinary Shares so that Apollo’s holdings are reduced below the Base Amount,
whether any such arrangement or transaction is to be settled physically, in cash
or otherwise; provided that, notwithstanding anything to the contrary set forth
in this Section 11(w), the foregoing shall not restrict (i) any Transfer of
Ordinary Shares to a Permitted Transferee of Apollo (provided that the holdings
of such Permitted Transferee shall be subject to the same restriction as stated
in this Section 11(w) considered in the aggregate together with Apollo) or (ii)
any Transfer of Ordinary Shares with the written consent of GHK.”

 

2.          Amendment to Section 6(e)(i).   Section 6(e)(i) of the Shareholders’
Agreement is hereby amended and restated in its entirety as follows:

 

“(i) Subject to the terms of Section 6(e)(ii)-(v), the provisions of this
Section 6 shall apply, mutatis mutandis, to any committee of the Board and to
the board of directors and any committee of the board of directors of each
Subsidiary of the Company; provided that such provisions and the Apollo Board
Rights shall not apply to Prestige Cruises International, Inc. or any of its
Subsidiaries or the board of directors or any committee of the board of
directors thereof.”

 

3.          Apollo Entities.   All references in the Shareholders’ Agreement to
Apollo and Apollo Entities shall be deemed to apply to the Existing Apollo
Entities and the Joining Apollo Entities.

 

2

  

 

4.          Ratification of the Shareholders’ Agreement.   Except as otherwise
expressly provided herein, all of the terms and conditions of the Shareholders’
Agreement are ratified and shall remain unchanged and continue in full force and
effect.

 

5.          Governing Law.   EXCEPT AS SET FORTH BELOW, THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE
OF NEW YORK EXCLUDING THE CONFLICT OF LAW RULES OR PRINCIPLES THAT COULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK. ALL MATTERS WHICH ARE THE SUBJECT OF THIS AMENDMENT RELATING TO MATTERS OF
INTERNAL GOVERNANCE OF THE COMPANY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF BERMUDA, WITHOUT GIVING EFFECT TO ANY LAW OR RULE
THAT COULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN BERMUDA TO BE APPLIED.

 

6.          Counterparts.   This Amendment may be executed in counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one and the same agreement.

 

[Remainder of Page Intentionally Left Blank]

 

3

  

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 



  AAA Guarantor Co-Invest VI (B), L.P.         By: AAA MIP LIMITED,     its
general partner         By: APOLLO ALTERNATIVE ASSETS, L.P.,     its service
provider         By: APOLLO INTERNATIONAL MANAGEMENT, L.P.,     its managing
general partner         By: APOLLO INTERNATIONAL     MANAGEMENT GP, LLC,     its
general partner         By: /s/ Laurie Medley     Name: Laurie Medley    
Title:   Vice President         AIF VI Euro Holdings, L.P.         By: Apollo
Advisors VI (EH), L.P.,     its general partner         By: Apollo Advisors VI
(EH-GP), Ltd.,     its general partner         By: /s/ Laurie Medley     Name:
Laurie Medley     Title:   Vice President

 

[Signature Page to Amendment No. 1 to Shareholders’ Agreement]

 

 

  

 

  AAA Guarantor - Co-Invest VII, L.P.         By: AAA Investments (Co-Invest
VII),     L.P.,     its general partner         By: Apollo Alternative Assets,
L.P.,     its service provider         By: Apollo International     Management,
L.P.,     its managing general partner         By: Apollo International    
Management GP, LLC     its general partner         By: /s/ Laurie Medley    
Name: Laurie Medley     Title:   Vice President           AIF VII Euro Holdings,
L.P.         By: Apollo Advisors VII (EH), L.P.,     its general partner        
By: Apollo Advisors VII (EH-GP), Ltd.,     its general partner         By: /s/
Laurie Medley     Name: Laurie Medley     Title:   Vice President

 

[Signature Page to Amendment No. 1 to Shareholders’ Agreement]

 

 

  

 

  AIF VI NCL (AIV), L.P.         By: APOLLO ADVISORS VI (EH), L.P.,     its
general partner         By: APOLLO ADVISORS VI (EH-GP), LTD.,     its general
partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title:   Vice
President         AIF VI NCL (AIV II), L.P.         By: APOLLO ADVISORS VI (EH),
L.P.,     its general partner         By: APOLLO ADVISORS VI (EH-GP), LTD.,    
its general partner         By: /s/ Laurie Medley     Name: Laurie Medley    
Title:   Vice President         AIF VI NCL (AIV III), L.P.         By: APOLLO
ADVISORS VI (EH), L.P.,     its general partner         By: APOLLO ADVISORS VI
(EH-GP), LTD.,     its general partner         By: /s/ Laurie Medley     Name:
Laurie Medley     Title:   Vice President

 

[Signature Page to Amendment No. 1 to Shareholders’ Agreement]

 

 

  

 

  AIF VI NCL (AIV IV), L.P.         By: APOLLO ADVISORS VI (EH), L.P.,     its
general partner         By: APOLLO ADVISORS VI (EH-GP), LTD.,     its general
partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title:   Vice
President         APOLLO OVERSEAS PARTNERS
(DELAWARE) VI, L.P.         By: APOLLO ADVISORS VI, L.P.,     its general
partner         By: APOLLO CAPITAL MANAGEMENT VI,     LLC,     its general
partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title:   Vice
President         APOLLO OVERSEAS PARTNERS
(DELAWARE 892) VI, L.P.         By: APOLLO ADVISORS VI, L.P.,     its general
partner         By: APOLLO CAPITAL MANAGEMENT VI,     LLC,     its general
partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title:   Vice
President

 

[Signature Page to Amendment No. 1 to Shareholders’ Agreement]

 

 

  

 

  APOLLO OVERSEAS PARTNERS VI, L.P.         By: APOLLO ADVISORS VI, L.P.,    
its managing partner         By: APOLLO CAPITAL MANAGEMENT VI,     LLC,     its
general partner         By: /s/ Laurie Medley     Name: Laurie Medley  
Title:   Vice President         APOLLO OVERSEAS PARTNERS
(GERMANY) VI, L.P.         By: APOLLO ADVISORS VI, L.P.,     its managing
partner         By: APOLLO CAPITAL MANAGEMENT VI, LLC,     its general partner  
      By: /s/ Laurie Medley     Name: Laurie Medley     Title:   Vice President

 

[Signature Page to Amendment No. 1 to Shareholders’ Agreement]

 

 

  

 

  APOLLO Alternative Assets, L.P.         By: APOLLO INTERNATIONAL
MANAGEMENT, L.P.,     its managing partner         By: APOLLO INTERNATIONAL
MANAGEMENT GP, LLC,     its general partner         By: /s/ Laurie Medley    
Name: Laurie Medley     Title:   Vice President         APOLLO Management VI,
L.P.         By: AIF VI MANAGEMENT, LLC,     its general partner         By: /s/
Laurie Medley     Name: Laurie Medley     Title:   Vice President         APOLLO
Management VII, L.P.         By: AIF VII MANAGEMENT, LLC,     its general
partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title:   Vice
President

 

[Signature Page to Amendment No. 1 to Shareholders’ Agreement]

 

 

  

 

  TPG VIKING, L.P.         By: TPG GenPar V, L.P.,     its general partner      
  By: TPG GenPar V Advisors, LLC,     its general partner         By: /s/ Ronald
Cami     Name: Ronald Cami     Title:   Director         TPG VIKING AIV I, L.P.
        By: TPG Viking AIV GenPar, L.P.,     its general partner         By: TPG
Viking AIV GenPar Advisors, Inc.,     its general partner         By: /s/ Ronald
Cami     Name: Ronald Cami     Title:   Director         TPG VIKING AIV II, L.P.
        By: TPG Viking AIV GenPar, L.P.,     its general partner         By: TPG
Viking AIV GenPar Advisors, Inc.,     its general partner         By: /s/ Ronald
Cami     Name: Ronald Cami     Title:   Director

 

[Signature Page to Amendment No. 1 to Shareholders’ Agreement]

 

 

  

 

  TPG VIKING AIV III, L.P.         By: TPG Viking AIV GenPar, L.P.,     its
general partner         By: TPG Viking AIV GenPar Advisors, Inc.,     its
general partner         By: /s/ Ronald Cami     Name: Ronald Cami    
Title:   Director

 

[Signature Page to Amendment No. 1 to Shareholders’ Agreement]

 

 

  

 

  GENTING HONG KONG LIMITED         By: /s/ David Chua     Name: David Chua    
Title:   Authorized Signatory         STAR NCLC HOLDINGS LTD.         By: /s/
Blondel So     Name: Blondel So     Title:   Authorized Signatory

 

[Signature Page to Amendment No. 1 to Shareholders’ Agreement]

 

 

  

 

  NORWEGIAN CRUISE LINE HOLDINGS LTD.         By: /s/ Kevin M. Sheehan     Name:
Kevin M. Sheehan     Title:   President and Chief Executive Officer

 

[Signature Page to Amendment No. 1 to Shareholders’ Agreement]

 

 

  

 

Exhibit A

 

FORM OF JOINDER TO SHAREHOLDERS’ AGREEMENT

 

THIS JOINDER (this “Joinder”) to that certain Shareholders’ Agreement (as
amended and supplemented from time to time, the “Agreement”) dated as of January
24, 2013, by and among NORWEGIAN CRUISE LINE HOLDINGS, LTD., a company organized
under the laws of Bermuda (the “Company”), GENTING HONG KONG LIMITED (f/k/a STAR
CRUISES LIMITED), a company continued into Bermuda (“Genting”), STAR NCLC
HOLDINGS LTD., a company organized under the laws of Bermuda (“Star Holdings”,
and together with Genting, “GHK”), and the other parties thereto is made and
entered into as of [ ] by and between the Company and [Holder] (“Holder”).
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Agreement.

 

WHEREAS, Holder has acquired certain Ordinary Shares, and the Agreement and the
Company require Holder, as a holder of Ordinary Shares, to become a party to the
Agreement, and Holder agrees to do so in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:

 

1. Agreement to be Bound. Holder hereby agrees that upon execution of this
Joinder, it shall become a party to the Agreement and shall be fully bound by,
and subject to, all of the covenants, terms and conditions of the Agreement as
though an original party thereto and shall be deemed an Apollo Entity for all
purposes thereof. In addition, Holder hereby agrees that all Ordinary Shares
held by Holder shall be deemed Ordinary Shares for all purposes of the
Agreement.

 

2. Successors and Assigns. Except as otherwise provided herein, this Joinder
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns and Holder and any subsequent holders of Ordinary Shares
and the respective successors and assigns of each of them, so long as they hold
any shares of Ordinary Shares.

 

3. Counterparts. This Joinder may be executed in separate counterparts,
including by facsimile, each of which shall be an original and all of which
taken together shall constitute one and the same agreement.

 

4. Notices. For purposes of Section 11(k) of the Agreement, all notices, demands
or other communications to the Holder shall be directed to:

 

[Name]

[Address]

[Attention]

[Facsimile Number]

 

A-1

  

 

5.  Governing Law. EXCEPT AS SET FORTH BELOW, THIS JOINDER SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICTS OF LAWS OR PRINCIPLES THEREOF THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

 

6.  Descriptive Headings. The descriptive headings of this Joinder are inserted
for convenience only and do not constitute a part of this Joinder.

 

* * * * *

 

A-2

  

 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the date
first above written.

 

  NORWEGIAN CRUISE LINES HOLDINGS LTD.         By:       Name:     Title:      
  [HOLDER]       By:       Name:     Title:

 



A-3

